Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.13994 Filed 02/09/21 Page 1 of 20




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 OMAR RASHAD POUNCY,

              Petitioner,                             Case No. 13-cv-14695
                                                      Hon. Matthew F. Leitman
 v.

 MATT MACAULEY,1

           Respondent.
 __________________________________________________________________/

     ORDER DENYING MOTION FOR RECONSIDERATION (ECF No. 342)

        In this habeas action, Petitioner Omar Rashad Pouncy challenges his state

 court convictions for armed robbery and carjacking on several grounds. (See

 Petition, ECF No. 1.) In one of Pouncy’s habeas claims, he argues that the state trial

 court violated his Sixth Amendment right to a public trial when it closed the

 courtroom during voir dire. (See id., PageID.4; Pouncy Mem. of Law, ECF No. 9,

 PageID.4904, 4992-4996.) The Court previously issued an Opinion and Order in

 which it denied relief on that claim. (See Opinion and Order, ECF No. 58.) Pouncy


 1
   The proper respondent in a habeas action is the habeas petitioner’s custodian, which
 in the case of an incarcerated habeas petitioner is the warden of the facility where he
 is incarcerated. See Rule 2(a), 28 U.S.C. § 2254; Edwards v. Johns, 450 F.Supp.2d
 755, 757 (E.D. Mich. 2006). Pouncy is presently incarcerated at the Bellamy Creek
 Correctional Facility where Matt Macauley is Warden.                                See
 https://www.michigan.gov/corrections/0,4551,7-119-68854_1381_1388-5481--
 ,00.html.

                                           1
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.13995 Filed 02/09/21 Page 2 of 20




 now moves the Court to reconsider its denial of relief on his public trial claim. (See

 Mot. for Reconsid., ECF No. 342.) For the reasons explained below, Pouncy’s

 motion is DENIED.

                                           I

                                           A

       On February 1, 2006, a state court jury convicted Pouncy of four counts of

 carjacking, four counts of armed robbery, two counts of carrying a firearm during

 the commission of a felony, and one count of being a felon in possession of a firearm.

 He then appealed his convictions to the Michigan Court of Appeals. In that appeal,

 he argued, among other things, that the state trial court violated his Sixth

 Amendment right to a public trial by closing the courtroom during voir dire without

 applying the pre-closure analysis required by Waller v. Georgia, 467 U.S. 39 (1984).

 (Pouncy Supp. Br., ECF No. 8-44, PageID.3560-3562.) In Waller, the Supreme

 Court held that where a criminal defendant objects to the closure of the courtroom,

 the trial court must apply the following four-factor test before proceeding with the

 closure: “[(1)] the party seeking to close a public hearing must advance an overriding

 interest that is likely to be prejudiced, [(2)] the closure must be no broader than

 necessary to protect that interest, [(3)] the trial court must consider reasonable

 alternatives to closing the proceeding, and [(4)] it must make findings adequate to

 support the closure.” Waller, 467 U.S. at 48. See also United States v. Simmons, 797



                                           2
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.13996 Filed 02/09/21 Page 3 of 20




 F.3d 409, 413 (6th Cir. 2015) (identifying the four-factor “Waller test”). Pouncy

 sought reversal of conviction the ground that the state trial court did not apply the

 Waller test before closing the courtroom during voir dire. (Pouncy Supp. Br., ECF

 No. 8-44, PageID.3560-3562.)

       The Michigan Court of Appeals addressed Pouncy’s public trial claim on the

 merits and denied relief. See People v. Pouncy, 2008 WL 9869818, at *27 (Mich.

 Ct. App. Mar. 25, 2008). Pouncy thereafter sought leave to appeal in the Michigan

 Supreme Court. That court declined to hear his appeal. See People v. Pouncy, 753

 N.W.2d 188 (Mich. July 29, 2008) (Table).

       Pouncy next filed a motion for relief from judgment in the state trial court.

 (See Supp. to St. Ct. Mot. for Relief from J., ECF No. 8-26.) In that motion, he again

 claimed that the trial court had violated his right to a public trial by closing the

 courtroom during voir dire without applying the Waller test. (See id.) In support of

 that claim, he cited to the decision of the United States Supreme Court in Presley v.

 Georgia, 558 U.S. 209 (2010), which had been issued after the Michigan Court of

 Appeals decided his direct appeal. (See id.) In Presley, the Supreme Court held that

 a trial court violated the Sixth Amendment when it closed a courtroom during voir

 dire over the defendant’s objection and without applying the Waller test. Presley,

 558 U.S. at 214-15.




                                           3
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.13997 Filed 02/09/21 Page 4 of 20




       The state trial court held that “pursuant to [Michigan Court Rule]

 6.508(D)(2),” it was “unable to provide relief to Pouncy” on his renewed public trial

 claim. (St. Ct. Op. and Order, ECF No. 8-37, PageID.3164.) The Michigan Court

 Rule cited by the trial court provides in relevant part that a “court may not grant

 relief to the defendant if the motion [for relief from judgment] alleges grounds for

 relief which were decided against the defendant in a prior appeal … unless the

 defendant establishes that a retroactive change in the law has undermined the prior

 decision.” Mich. Ct. Rule 6.508(D)(2). The court explained that the rule precluded

 it from granting relief on the renewed public trial claim because (1) it was the “same”

 claim that the Michigan Court of Appeals had rejected on direct appeal and (2) the

 Presley decision was not a “change in the law.” (Id.)

                                           B

       Pouncy filed his habeas petition in this Court in 2013. (See Pet., ECF No. 1.)

 He included his public trial claim in his petition. (See id., PageID.4.) In that claim,

 he again argued that the state trial court erred when it closed the courtroom during

 voir dire and other pretrial proceedings without applying the Waller test. (See

 Pouncy Mem. of Law, ECF No. 9-1, PageID.4904, 4992-4996.) He also cited the

 Presley decision in support of his claim. (See id.)




                                           4
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.13998 Filed 02/09/21 Page 5 of 20




         On March 6, 2015, Pouncy filed a motion for summary judgment on his public

 trial claim. (See Mot. for Summ. J., ECF No. 33.) The Court held a hearing on the

 motion on June 17, 2015.

         During the hearing, the Court asked Pouncy’s attorney whether the Court was

 required to review the public trial claim under the deferential standard set forth in

 the Anti-Terrorism and Effective Death Penalty Act (“AEDPA”).                Under that

 standard, a federal court may grant habeas relief on a claim that a state court decided

 on the merits only where the state court’s decision was “contrary to” and/or involved

 an “unreasonable application” of “clearly established federal law.” 28 U.S.C. §

 2254(d)(1).

         In response to the Court’s questions, Pouncy’s attorney confirmed that the

 Michigan Court of Appeals had decided the public trial claim on the merits and that

 the claim therefore was subject to AEDPA deference. (See 6/17/2015 Hr’g Tr., ECF

 No. 57, PageID.6307.2) Moreover, in Pouncy’s briefing on the public trial claim, he



 2
     The Court had the following exchange with counsel:

                  THE COURT: What the Michigan Court of Appeals said on this
         issue is Pouncy raised in his supplemental or pro se brief, they reviewed
         it. It lacks merit. So the first thing is, you would agree with me that the
         Michigan Court of Appeals addressed the merits of Mr. Pouncy’s
         public trial claim?

               MR. MOFFITT: Absolutely, Your Honor.


                                             5
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.13999 Filed 02/09/21 Page 6 of 20




 indicated that the claim was subject to review under AEDPA. (See, e.g., Mot. for

 Summ. J., ECF No. 33, PageID.5947-5948, in which Pouncy applied AEDPA’s

 standards to his public trial claim.)

       On July 20, 2015, the Court issued an Opinion and Order denying Pouncy’s

 motion for summary judgment and denying relief on his public trial claim. (See Op.

 and Order, ECF No. 58.) In that ruling, the Court reviewed the public trial claim

 under AEDPA’s deferential standard, as Pouncy confirmed it should do. (See id.,

 PageID.6397-6414.)

       Applying AEDPA, the Court held that Pouncy was not entitled to relief on his

 claim that the trial court erred when it closed the courtroom without applying the

 Waller test. The Court explained that Pouncy had failed to demonstrate that the

 Michigan Court of Appeals’ decision rejecting his public trial claim was contrary to,

 or an unreasonable application of, clearly established federal law. (See id. at

 PageID.6403-6414.)       More specifically, the Court noted that Pouncy had not

 objected to the closure of the courtroom, and the Court explained that Waller and

 Presley did not hold that a trial court must apply the Waller test before closing the



             THE COURT: So you’d agree with me that their denial of that
       claim receives deference.

              MR. MOFFITT: Yes, Your Honor.

 (6/17/2015 Hr’g Tr., ECF No. 57, PageID.6307.)

                                          6
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.14000 Filed 02/09/21 Page 7 of 20




 courtroom where, as here, the defendant failed to object to the closure. (See id.) The

 Court concluded that because the holdings of Waller and Presley did not directly

 apply to the circumstances under which the state trial court closed the courtroom –

 i.e., in the absence of an objection – the state appellate court’s decision denying relief

 on Pouncy’s public trial claim was neither contrary to, nor an unreasonable

 application of Waller or Prelsey. (See id.)

                                             C

       Pouncy now seeks reconsideration of the Court’s ruling denying relief on his

 public trial claim. (See Mot. for Reconsid., ECF No. 342.) Despite his prior

 confirmation that the claim was subject to AEDPA deference, Pouncy now contends

 that the Court erred when it failed to review the claim de novo. (See id. at

 PageID.13166-13167.) Pouncy says that a Sixth Circuit decision issued after he filed

 his motion for summary judgment on his public trial claim – and of which he was

 not aware at the time of the hearing before the Court – revealed to him for the first

 time that the Court should have reviewed the claim de novo. (See id., citing Barton

 v. Warden, 786 F.3d 450 (6th Cir. 2015)).3


 3
   In a prior order, the Court said that because Pouncy previously agreed that his
 public trial claim was subject to AEDPA deference, there was “no good faith basis”
 for Pouncy to argue that the Court erred in applying that standard. (See Order, ECF
 No. 340, PageID.13150.) On further consideration, the Court concludes that there
 was a good faith basis for the argument that the claim should be reviewed de novo;
 that argument is not frivolous. However, the Court continues to believe that Pouncy
 did not present the argument in the most appropriate manner. He should have

                                             7
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.14001 Filed 02/09/21 Page 8 of 20




       Respondent filed a response opposing Pouncy’s motion for reconsideration on

 November 6, 2020. (See Resp., ECF No. 358.) Pouncy has filed a reply brief in

 further support of the motion. (See Reply, ECF No. 373.)

                                            II

       Pouncy primarily argues that this Court was bound to review his public trial

 claim de novo under the Sixth Circuit’s decision in Barton, supra, but his reliance

 on that decision is misplaced. The petitioner in Barton was convicted of involuntary

 manslaughter and aggravated burglary, and he thereafter filed a direct appeal of his

 convictions. Barton, 786 F.3d at 456. In that direct appeal, he did not argue that the

 prosecution had failed to disclose exculpatory evidence in violation of Brady v.

 Maryland, 373 U.S. 83 (1963). See id. at 458. In a later post-appeal motion for post-

 conviction relief in the state trial court, the petitioner presented a Brady claim for

 the first time. See id. The trial court held that the petitioner was “barred” from

 raising the claim because he had not raised it on direct appeal. Id. (quoting state trial

 court decision). After denying relief on the procedural ground, the trial court

 expressed “strong reservations” about the merits of the claim. Id. (quoting trial court

 decision). The petitioner then appealed to the Ohio Court of Appeals, and that court



 acknowledged his prior express agreement that the public trial claim was subject to
 AEDPA deference and the Court’s reliance on that agreement, and he then should
 have explained that he had come to the opposite conclusion after reviewing
 additional case law.

                                            8
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.14002 Filed 02/09/21 Page 9 of 20




 held that he was “barred” from raising his Brady claim in his post-appeal motion for

 post-conviction relief because he had not raised the claim on direct appeal. Id.

 (quoting appellate court decision). The appellate court did not say anything about

 the merits of the petitioner’s claim.

       The petitioner later filed a federal petition for a writ of habeas corpus in which

 he presented his Brady claim for review. When the case reached the Sixth Circuit,

 that court had to decide whether the claim was subject to review under AEDPA or

 whether the claim could be reviewed de novo. The Sixth Circuit held that the claim

 was subject to de novo review. The basis of that holding was straightforward. The

 Sixth Circuit explained that a claim is subject to review under AEDPA if and only

 if it was decided on the merits by the state courts, and the Sixth Circuit concluded

 that the state courts had not decided the petitioner’s Brady claim on the merits.

 Instead, those courts had invoked a procedural bar and had declined to review the

 merits of the petitioner’s Brady claim. The Sixth Circuit reasoned as follows:

              Here, the Ohio Court of Common Pleas made clear that,
              “[b]y not raising any Brady issues on direct appeal, the
              defendant is barred from raising this issue here,” a classic
              example of applying a procedural bar to the matter at hand.
              R. 11–2 (Ohio Ct. of Common Pleas Decision and Entry
              Den. Def.’s Pet. For Post–Conviction Relief 3) (Page ID #
              614) (emphasis added). The Ohio Court of Appeals
              affirmed, reiterating that, because “appellant did not raise
              any Brady issues on direct appeal ... appellant is barred
              from raising any Brady issues in this postconviction relief
              proceeding.” R. 11–2 (Ohio Ct. of Appeals Op. Affirming
              Decision to Den. Def.’s Pet. For Post–Conviction Relief

                                           9
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.14003 Filed 02/09/21 Page 10 of 20




               6) (Page ID # 741). Again, instead of issuing a merits
               decision, both the Ohio Court of Common Pleas and the
               Ohio Court of Appeals made clear that they were applying
               a procedural bar and thus not considering the merits of
               Barton’s Brady claim. The Supreme Court has held, in
               decisions issued post-Richter, that such rulings are not
               subject to on-the-merits AEDPA deference. Johnson v.
               Williams, –––U.S. ––––, 133 S.Ct. 1088, 1097, 185
               L.Ed.2d 105 (2013) (“The language of 28 U.S.C. §
               2254(d) makes it clear that this provision applies only
               when a federal claim was adjudicated on the merits in
               State court.”) (emphasis in original) (internal quotation
               marks omitted).

  Id. at 460-61.

        The Sixth Circuit then said, in dicta, that petitioner’s Brady claim would still

  be subject to de novo review even if the state trial court’s decision could have been

  regarded as “both a procedural ruling and a ruling on the merits.” Id. at 462. The

  Sixth Circuit explained that the later reasoned decision of the Ohio Court of Appeals

  – in which that court applied a procedural bar and said nothing about the merits of

  the Brady claim – “stripped” the trial court’s merits adjudication of its “effect” under

  AEDPA. Id. at 464.

        For at least two reasons, Barton does not compel this Court to reconsider its

  denial of Pouncy’s public trial claim and to review that claim under a de novo

  standard of review. First, the actual holding of Barton says nothing about whether

  de novo review applies to Pouncy’s public trial claim. As set forth in detail above,

  the actual holding of Barton was that the petitioner’s Brady claim should have been



                                            10
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.14004 Filed 02/09/21 Page 11 of 20




  reviewed de novo because no state court had ever adjudicated the claim on the merits.

  Here, as Pouncy acknowledged at the hearing before the Court, the Michigan Court

  of Appeals did adjudicate Pouncy’s public trial claim on the merits. The actual

  holding in Barton does not speak to the standard of review to be applied where at

  least one state court has adjudicated a claim on the merits. Thus, Barton does not

  compel the Court to review Pouncy’s public trial claim de novo.

        Second, while the dicta in Barton did address whether AEDPA deference

  applies where one state court has adjudicated a claim on the merits and another court

  has later denied the claim for procedural reasons alone, that dicta does not help

  Pouncy here. There is a critical distinction between the procedural bar invoked in

  Barton and the state trial court’s procedural ruling in this case on which Pouncy rests

  his claim for de novo review. In Barton, the procedural bar was invoked by a higher

  court after a lower court had expressed a view of the merits. Here, in sharp contrast,

  a lower court (the state trial court) held that it could not review Pouncy’s public trial

  claim because a higher court (the Michigan Court of Appeals) had previously

  decided the claim against Pouncy on the merits. (St. Ct. Op. and Order, ECF No. 8-

  37, PageID.3164.)     Barton cannot reasonably be read to suggest that a ruling by a

  lower state court that it lacks the authority to address a claim that a higher court has

  previously rejected on the merits somehow strips the higher court’s earlier merits

  ruling of effect under AEDPA.



                                             11
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.14005 Filed 02/09/21 Page 12 of 20




        Indeed, Pouncy’s contrary reading of Barton – as holding that AEDPA

  deference does not apply where a lower state court holds that it may not review a

  claim previously rejected on the merits by a higher state court – would effectively

  eviscerate AEDPA. Under Pouncy’s interpretation of Barton, a defendant who has

  been convicted in a Michigan state court and then lost his direct appeal could evade

  AEDPA’s deferential standard of review simply by filing a post-appeal motion in

  the trial court, re-raising all of the claims he presented on direct appeal, and having

  the trial court rule – as it would be required to do, see Mich. Ct. Rule 6.508(D)(2) –

  that it lacked the authority to review the claims. The Sixth Circuit could not possibly

  have intended to chart such a course around AEDPA. Nor has Pouncy cited a single

  decision in which any other federal court has ever held that de novo review applies

  where a state appellate court has rejected a claim on the merits and a state trial court

  has later held that it lacks the authority to review the rejected claim. Simply put,

  Pouncy has failed to persuade the Court that a petitioner may secure de novo review

  of issues he has lost on direct appeal by having a state trial court hold that it may not

  review the claims rejected by the appellate court.4


  4
    Pouncy argues that the Sixth Circuit’s decision in Reign v. Gidley, 929 F.3d 777
  (6th Cir. 2019), provides strong support for his argument that the state trial court’s
  ruling stripped the Michigan Court of Appeals’ decision of AEDPA deference. (See
  Reply, ECF No. 373, PageID.13846-13847.) It does not. In that decision, the Sixth
  Circuit did not address any question concerning the stripping of AEDPA deference.
  Moreover, that case did not involve a trial court’s refusal to review a claim that had
  previously been decided on the merits by a higher court.

                                             12
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.14006 Filed 02/09/21 Page 13 of 20




                                             III

        Pouncy argues in the alternative that he should have prevailed even under

  AEDPA’s deferential standard of review. The Court disagrees.

                                             A

        Pouncy first argues that he should have won under AEDPA because the

  Michigan Court of Appeals’ decision denying relief on his public trial claim cannot

  be squared with the relief that the Supreme Court granted to one of the

  defendants/appellants in Waller named Clarence Cole. (See Reply, ECF No. 373,

  PageID.13838-13839.) Cole was tried in the same trial was Waller. Unlike Waller

  and the other defendants, Cole did not object to the closure of the courtroom. See

  Waller, 467 U.S. at 42 n. 2. Even though Cole failed to object, the Supreme Court

  reversed his conviction and remanded for further proceedings in state court. Id. The

  Supreme Court’s entire discussion of Cole’s public trial claim was contained in a

  single footnote that said the following:

               Counsel for petitioners Waller, Thompson, Eula Burke,
               and W.B. Burke lodged an objection to closing the
               hearing. Counsel for petitioner Cole concurred in the
               prosecution’s motion to close the suppression hearing.
               App. 14a, 15a. Respondent argues that Cole is precluded
               from challenging the closure. The Georgia Supreme Court
               appears to have considered the objections of all the
               petitioners on their merits. 251 Ga. 124, 126–127, 303
               S.E.2d 437, 441 (1983). Cole’s claims in this Court are
               identical to those of the others. Since the cases must be
               remanded, we remand Cole’s case as well. The state courts



                                             13
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.14007 Filed 02/09/21 Page 14 of 20




               may determine on remand whether Cole is procedurally
               barred from seeking relief as a matter of state law.
  Id.

        Pouncy insists that there is not a single material difference between himself

  and Cole, and he argues that the Supreme Court’s grant of relief to Cole compels

  this Court to grant him relief on his public trial claim. (See Reply, ECF No. 373,

  PageID.13838-13839.) Stated another way, Pouncy contends that (1) the grant of

  relief to Cole clearly establishes that a trial court must apply the Waller test even

  where a defendant does not object to the closure of the courtroom and (2) the

  Michigan Court of Appeals’ decision denying his public trial claim is “contrary to”

  the decision in Cole’s appeal.

        The Court carefully considered and rejected this argument in its earlier

  Opinion and Order. (See Opinion and Order, ECF No. 58, PageID.6408-09.) The

  Court continues to believe that the Supreme Court’s treatment of Cole does not

  clearly establish that a trial court must apply the Waller test even absent an objection

  by the defendant. As the Court highlighted in its earlier ruling, the Supreme Court’s

  Opinion in Waller – which, again, disposed of Cole’s claim in a short footnote –

  carefully limited the scope of its holding to closures made over the defendant’s

  objection. See Waller, 467 U.S. at 47 (“In sum, we hold that under the Sixth

  Amendment any closure of a suppression hearing over the objections of the accused

  must meet the tests set out in Press-Enterprise and its predecessors [i.e., the Waller



                                            14
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.14008 Filed 02/09/21 Page 15 of 20




  test].”) (Emphasis added.) And the Supreme Court carefully framed the issue for

  decision with respect the appeals of both Waller and Cole as whether a closure over

  the defendant’s objection violates the Sixth Amendment. See id. at 40-41 (“These

  cases require us to decide the extent to which a hearing on a motion to suppress

  evidence may be closed to the public over the objection of the defendant consistently

  with the Sixth and Fourteenth Amendment right to a public trial.”) (Emphasis

  added.)

        It would not be reasonable to read the single footnote resolving Cole’s claim

  as clearly establishing that even absent an objection, a trial court must apply the

  Waller test before closing a courtroom. Indeed, reading the footnote in that way

  would render meaningless the Supreme Court’s efforts in the text of its Opinion to

  limit the scope of its inquiry and its holding to closures made over the objection of

  the defendant. Moreover, Pouncy has not cited a single decision from any court

  reading the footnote concerning Cole’s claim as he does – as clearly establishing that

  a trial court must apply the Waller test before closing a courtroom even where a

  defendant does not object to the closure.

        In the end, the Supreme Court’s handling of Cole’s public trial claim is

  admittedly something of a puzzle. And Pouncy’s reliance on the fact that the

  Supreme Court granted relief to Cole is understandable. But for all of the reasons

  explained above and in the Court’s earlier ruling denying summary judgment on



                                              15
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.14009 Filed 02/09/21 Page 16 of 20




  Pouncy’s public trial claim, the Court holds that Pouncy is not entitled to relief on

  the basis that the state court decision denying his public trial claims is contrary to

  the footnote concerning Cole’s claim in Waller.

                                             B

        Second, Pouncy argues that the state court decision rejecting his public trial

  claim is contrary to a rule established by the synthesis of two related lines of

  Supreme Court cases: (1) the Waller/Presley line of cases discussed above

  concerning a criminal defendant’s Sixth Amendment right to a public trial and (2) a

  line of Supreme Court cases concerning the right of the press and public to attend

  trials under the First Amendment. (See Reply., ECF No. 373, PageID.13879, 13900-

  13905, citing Press–Enterprise Co. v. Superior Court of Cal., Riverside Cty., 464

  U.S. 501 (1984); Gannett Co. v. DePasquale, 443 U.S. 368 (1979); and Richmond

  Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980)). Pouncy contends that these

  lines of cases, taken together, clearly establish that a criminal defendant’s right to a

  public trial is “self-executing” – meaning that a defendant need not object to a

  courtroom closure in order to trigger a trial court’s duty to make findings in support

  of the closure. (See id.) He sums up his argument on this point as follows:

               Where the Supreme Court has made it clear “that the
               explicit Sixth Amendment right of the accused is no less
               protective of a public trial than the implicit First
               Amendment right of the press and public[,]” Waller, 467
               U.S. at 48 (emphasis added), and the Supreme Court has
               made it clear that the First Amendment right to a public

                                            16
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.14010 Filed 02/09/21 Page 17 of 20




               trial is self-executing because it exists “whether or not any
               party has asserted the right[,]” Presley, 558 U.S. at 214
               (emphasis added), it is clear that the explicit Sixth
               Amendment right to a public trial is likewise self-
               executing because the Sixth Amendment right is no less
               protective than the First Amendment right. If the public
               and press do not have to object in order to enjoy a public
               trial under the implicit First Amendment, then the accused
               do not have to object to enjoy the explicit Sixth
               Amendment right to a public trial, because after all it was
               “‘created for the benefit of the defendant.’” Waller, 467
               U.S. at 46 (quoting Gannett, 443 U.S. at 380). It would be
               contrary to clearly established Supreme Court precedent to
               conclude that the public and the press do not have to object
               to enjoy the implicit First Amendment right to a public
               trial but that Petitioner has to object and assert his explicit
               Sixth Amendment right to a public trial. This would
               mean—contrary to Supreme Court precedent—that the
               explicit Sixth Amendment right to a public trial is not self-
               executing and therefore less protective than the implicit
               First Amendment right to a public trial.

  (Id., PageID.13903-13904.)

        Pouncy’s argument fails because the Supreme Court has never held that the

  First Amendment right of the press and public to attend a criminal trial is “self-

  executing” in the sense that Pouncy uses that term. If anything, the Supreme Court’s

  First Amendment public trial decisions suggest the opposite – that an objection is

  relevant to whether a trial court violates the First Amendment rights of the press and

  public by closing a courtroom. In Gannett, for instance, the Supreme Court cited

  the lack of an objection by the press and public as one factor supporting its holding

  that the closure did not violate any First Amendment right of access that the press



                                             17
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.14011 Filed 02/09/21 Page 18 of 20




  may have had. See Gannett, 443 U.S. at 392 (identifying the fact that “none of the

  spectators present in the courtroom, including the reporter employed by the

  petitioner, objected when the defendants made the closure motion” as one of the

  “factors [that] lead to the conclusion that the actions of the trial judge here were

  consistent with any right of access the petitioner may have had under the First and

  Fourteenth Amendments.”).         Moreover, in Press-Enterprise and Richmond

  Newspapers, the press did oppose and/or seek to vacate a closure order. See Press-

  Enterprise, 464 U.S. at 503 (noting opposition to closure); Richmond Newspapers,

  448 U.S. at 560-62 (noting motion to vacate closure order).5 Thus, the holdings in

  those cases – that the trial courts erred by closing the courtrooms – say nothing about

  whether an unopposed closure (or a closure order that a party has not attempted to


  5
    Pouncy quotes the following statement from the Richmond Newspapers plurality
  opinion authored by Chief Justice Burger: “The record does not show that any
  objections to the closure order were made by anyone present at the time, including
  appellants Wheeler and McCarthy.” (Reply, ECF No. 373, PageID.13900, quoting
  Richmond Newspapers, 448 U.S. at 560.) According to Pouncy, this quote shows
  that the Supreme Court has granted relief on a public trial claim absent an objection.
  (See id.) However, Pouncy fails to mention that after the trial court entered the
  closure order in Richmond Newspapers, members of the press filed a motion to
  vacate the closure order and to be permitted to attend the remainder of the trial. See
  Richmond Newspapers, 448 U.S. at 560. The trial court denied the motion to vacate,
  and the Virginia Supreme Court declined to overturn the trial court’s ruling. See id.
  The case came to the Supreme Court on appeal from the denial of the motion to
  vacate the closure order. Thus, the Supreme Court in Richmond Newspapers
  reviewed a preserved contemporaneous challenge to a closure order. Nothing in
  Chief Justice Burger’s plurality Opinion suggests that the Supreme Court would
  have reached the closure issue if the press had not filed a motion to vacate the order
  while it was still in effect.

                                            18
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.14012 Filed 02/09/21 Page 19 of 20




  vacate) violates the First Amendment. Simply put, even if the First Amendment

  public trial cases are instructive in determining the contours of a criminal

  defendant’s Sixth Amendment right to a public trial, the cases do not suggest that

  the lack of an objection is immaterial to a public trial claim. Moreover, Pouncy has

  not cited a single decision from any court suggesting that the Supreme Court’s First

  Amendment public trial cases support the notion that the lack objection is irrelevant

  to a criminal defendant’s Sixth Amendment public trial claim.

        Finally, Pouncy’s reading of the First Amendment public trial cases is belied

  by the very Sixth Amendment public trial cases that he cites. Again, Pouncy

  contends that the First Amendment public trial cases support the proposition that an

  objection is immaterial to a criminal defendant’s Sixth Amendment public trial

  claim. But in Waller and Presley – the two leading Sixth Amendment public trial

  cases – the Supreme Court cited and discussed the First Amendment public trial

  cases and carefully limited its holdings to closures made over a defendant’s

  objection. If, as Pouncy contends, the First Amendment public trial cases supported

  the proposition that an objection is immaterial to a criminal defendant’s Sixth

  Amendment public trial claim, the Supreme Court surely would not have relied upon

  those cases in Waller and Presley. In short, it is not reasonable to conclude, as

  Pouncy does, that the Supreme Court’s First and Sixth Amendment public trial cases,




                                           19
Case 2:13-cv-14695-MFL-LJM ECF No. 377, PageID.14013 Filed 02/09/21 Page 20 of 20




  taken together, clearly establish that an objection is immaterial to a criminal

  defendant’s public trial claim.

                                         IV

        The Court concludes that it did not err when it denied relief on Pouncy’s

  public trial claim. Accordingly, Pouncy’s motion for reconsideration is DENIED.

        IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
  Dated: February 9, 2021              UNITED STATES DISTRICT JUDGE


         I hereby certify that a copy of the foregoing document was served upon the
  parties and/or counsel of record on February 9, 2021, by electronic means and/or
  ordinary mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9761




                                         20
